10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:19-cv-05896-EJD Document 10-1 Filed 12/23/19 Page 1 of 2

Sean D. Schwerdtfeger, Esq. (SBN 179521)
Catherine L. Coughlin, Esq. (SBN 295812)
Sara K. Richards, Esq. (SBN 317603)
SCHWERDTFEGER LAW GROUP, APC
501 West Broadway, Suite 2040

San Diego, CA 92101

Telephone: (619) 595-3403

Facsimile: (619) 595-3404

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
CERTIFICATE OF SERVICE

CASE NAME: _ Peter Albers v. Yarbrough World Solutions, LLC, et al.
CASE NO: 5:19-CV-05896
District Judge: | Hon. Edward J. Davila Ctrm: 4, 5" Floor

I, the undersigned, declare that I am over the age of 18 and not a party to this
action. My business address is located at 501 W Broadway, Suite 2040, San Diego,
CA 92101.

I declare that on December 23, 2019, I served the following document(s)
-STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE
MANAGEMENT CONFERENCE;
via the United States District Court, Northern District of California’s CMECF
website on the parties listed herein:

Ml
Hf
H/
Mit

1

 

 

 

CERTIFICATE OF SERVICE

 
10

Ld

12

i3

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:19-cv-05896-EJD Document 10-1 Filed 12/23/19 Page 2 of 2

 

Jon Webster

Dustin Burton

JON WEBSTER LAW GROUP, APC
1985 Bonifacio Street, Suite 102
Concord, CA 94520-2264

Tel: (925) 609-7600

Fax: (925) 671-7800

Attorneys for Defendants
YARBROUGH WORLD SOLUTIONS,
LLC and DALLY E. YARBROUGH

 

 

 

Dated: December 23, 2019

2

Respegtfully Submitted,
ia

Shannon L. Roche

 

 

 

CERTIFICATE OF SERVICE

 
